         Case 1:15-md-02657-FDS Document 1708 Filed 10/25/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

                                                      )
 IN RE: ZOFRAN (ONDANSETRON)                          ) MDL No. 1:15-md-2657-FDS
 PRODUCTS LIABILITY LITIGATION                        )
                                                      )
                                                  )
 THIS DOCUMENT RELATES TO:                            )
                                                      )
                ALL CASES                             )
                                                      )

  PLAINTIFFS’ EMERGENCY MOTION FOR A TWO DAY EXTENSION TO FILE
 OPPOSITION TO GSK’S MOTION FOR LEAVE TO FILE AN AMENDED RENEWED
 MOTION FOR SUMMARY JUDGEMENT BASED ON FEDERAL PREEMPTION AND
             STATEMENT OF UNDISPUTED MATERIAL FACTS

       On October 11, 2019, GSK filed a Motion for leave to file an Amended Renewed Motion for

Summary Judgement based on Federal Preemption and Statement of Undisputed Material Facts. At

the status conference on October 15, 2019, Plaintiffs were given until today, October 25, 2019 to file

an opposition to the Motion. Plaintiffs’ counsel, including core members of the leadership, are

currently preparing oppositions to motions for summary judgement, and Daubert motions in the

Rodriguez matter. Plaintiffs therefore are requesting a brief two day extension, or until October 29,

2019, to respond to the Motion for Leave [Doc 1681].

       GSK will not be prejudiced by this extension because Plaintiffs have previewed the opposition

in their memorandum in opposition to GSK’s renewed Motions for Summary Judgment on

preemption. GSK opposes this request.


Dated: October 25, 2019                      Respectfully submitted,

                                             /s/ Tobias L. Millrood
                                             Tobias L. Millrood
                                             POGUST MILLROOD LLC
                                             8 Tower Bridge, Suite 940
                                             Conshohocken, PA 19428

                                                  1
Case 1:15-md-02657-FDS Document 1708 Filed 10/25/19 Page 2 of 3



                           610-941-4204

                           M. Elizabeth Graham
                           Thomas V. Ayala
                           Tudor Farcas
                           GRANT & EISENHOFER P.A.
                           123 S. Justison Street
                           Wilmington, DE 19801
                           302-662-7063

                           Kimberly D. Barone Baden
                           Roger M. Young, Jr.
                           MOTLEY RICE LLC
                           28 Bridgeside Boulevard
                           Mount Pleasant, SC 29464
                           843-216-9265


                           Robert K. Jenner, Esquire (BBO No. 569381)
                           JENNER LAW, P.C.
                           1829 Reisterstown Road
                           Suite 350
                           Baltimore, Maryland 21208
                           410-413-2155

                           James D. Gotz
                           Steven R. Rotman
                           HAUSFELD
                           One Marina Park Drive, Suite 1410
                           Boston, MA 02210
                           617-207-0600

                           Attorneys for Plaintiffs
          Case 1:15-md-02657-FDS Document 1708 Filed 10/25/19 Page 3 of 3



                                   CERTIFICATE OF SERVICE

          I, Tobias L. Millrood, hereby certify that on this 25th day of October, 2019, I electronically

filed the foregoing Emergency Motion for Extension, using the CM/ECF system and thereby

delivered by electronic means to all registered participants as identified on the Notice of Electronic

Filing.


                                                 /s/ Tobias L. Millrood
                                                 Tobias L. Millrood
